NO. 12-18-00268-CR

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 JAMES BROWN, JR.,                                        §       APPEAL FROM THE 7TH
 APPELLANT

 V.                                                       §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                 §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        James Brown, Jr. appeals his conviction for theft. Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                BACKGROUND
        Appellant was charged by indictment with third degree felony theft of property. 1 The
indictment further alleged two sequential felony convictions as enhancements, elevating the
punishment range to twenty five years to ninety nine years or life imprisonment. 2 Appellant
elected to plead “guilty” to the indictment and “true” to the enhancement allegations, and have the
trial court assess his punishment. At a sentencing hearing, the trial court found Appellant “guilty”
of the offense, found the enhancements to be “true,” and sentenced Appellant to thirty five years
of imprisonment. This appeal followed.



         1
           The indictment alleged an elderly individual as the owner of the stolen property, and that Appellant had
two previous convictions for theft, making the primary offense a third degree felony. See TEX. PENAL CODE ANN. §
31.03 (a); (e)(4)(D); (f)(3)(A) (West 2019).
        2
            See TEX. PENAL CODE ANN. § 12.42(d) (West 2019).
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he diligently reviewed and evaluated the appellate record
and found no error for our review. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. [Panel Op.] 1978), counsel’s brief contains a thorough professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. 3
         We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so, we agree with Appellant’s counsel that the appeal is wholly frivolous.
Accordingly, we grant counsel’s motion for leave to withdraw. We affirm the trial court’s
judgment.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review on his behalf or he must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the date that the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition
for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.


         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and no pro se brief
has been filed.


                                                          2
Opinion delivered May 15, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 15, 2019


                                         NO. 12-18-00268-CR


                                       JAMES BROWN, JR.,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0600-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 7TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 6th
day of May, 2019, the cause upon appeal to revise or reverse your judgment between

                              JAMES BROWN, JR., Appellant

                     NO. 12-18-00268-CR; Trial Court No. 007-0600-18

                                    By per curiam opinion.

                             THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “Text goes here.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of May, 2019.


                       KATRINA MCCLENNY, CLERK


                       By: _______________________________
                           Chief Deputy Clerk